 ..
AO 245B (CASO Rev. 1/19) Judgment in a Criminal.Case                                                           FILED
                                           UNITED STATES DISTRICT COUR"
                                                                                                                FEB O62020
                                                                                                           CLERK. \l.S. Oi>TRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHERN DISTRICT OF f.'f~ORNIA
                                                                                                        BY                          EPUTV
                UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE                                \'
                                      V.                            (For Offenses Committed On or After November 1, 1987)
                   DAVID LOPEZ-SANCHEZ(!)
                                                                       Case Number:         3:19-CR-05145-AJB

                                                                    LEILA MORGAN, FEDERAL DEFENDERS
                                                                    Defendant's Attorney
USM Number                                12061298

• -
THE DEFENDANT:
IZl pleaded guilty to count(s)              ONE (1) OF THE INFORMATION

 D      was found guilty on count(s)
        after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section / Natnre of Offense                                                                                   Connt
8: 1326(A), (B) - Removed Alien Found In The United States (Felony)                                                        I




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)
                   -------------- is                                      dismissed on the motion of the United States.

 [Zl    Assessment: $100.00 - REMITTED


 •       NTA Assessment*:$

         *Justice for Victims ofTraffickingAct of 2015, Pub. L. No. 114·22.
 12:1Fine waived                      •
                               Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                     EERRJJARY 5 2020


                                                                       N. ANTHONY J. BAT. A LIA
                                                                     UNITED STATES DIS     CT JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DAVID LOPEZ-SANCHEZ (1)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3:19-CR-05145-AJB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-05145-AJB
